Citation Nr: 1730777	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  15-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to service connection for a heart condition, to include as secondary to a seizure disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to February 1981, October 1981 to February 1985 and served with the National Guard from January 2001 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

The Board notes that the Veteran raised a third issue with the RO, entitlement to service connection for pleurisy, and was denied by the February 2012 rating decision as well.  However, the Veteran did not raise this issue on appeal on his VA 9 form; thus, the Board does not need to consider this issue at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding the Veteran's seizure disorder, in June 1984, the Veteran complained of a head injury after slipping on ice and losing consciousness.  However, overall service treatment records noted no complaints, treatment or diagnosis of a seizure disorder.  

In June 2013, the Veteran was afforded a VA examination for his seizure disorder.  The Veteran was diagnosed with Jacksonian seizures and psychomotor epilepsy.  The Veteran stated that his first seizure was around March 1982 and his most recent seizure was in March 2013.  The examiner noted that related problems to these seizures were visual disturbances affecting the Veteran's ability to read and write, speech problems, hearing loss, heart palpitations, arrhythmia, breathing difficulties and hand and arm tremors.  No opinion regarding etiology was provided at this time.

In October 2013, the Veteran provided a statement regarding his claim.  The Veteran stated that he believed the seizures began between 1980 and 1985.  The Veteran described how he suffered from loss of vision and a light headed feeling following a five mile run.  Several days later, the Veteran experienced partial paralysis on the left side of his face, and he was ordered to go to Walter Reed for testing.  Following military service in 1985 to 1986, the Veteran said he experienced breathing problems, and an irregular heartbeat followed by a period of lightheadedness.  The Veteran believed that the first incident following his five mile run was the first indicator of his epileptic condition.

At the Veteran's June 2015 Board hearing, the Veteran testified that he had electrocardiogram (EKG) reports from 1984 which showed abnormalities.  In addition, the Veteran argued that he was treated during service for seizures, which began in 1982.  The Veteran stated that he was diagnosed with a seizure disorder around 2005 and that it was determined he did not suffer from lupus.

In August 2015, the Veteran's private physician submitted an opinion regarding the Veteran's seizure disorder.  The private physician argued that it was more likely than not that the seizure disorder was connected to or were the same as the seizures that occurred while on active duty.  The Board notes that this opinion lacks an adequate rationale for its conclusion.

Accordingly, the Board finds a remand is warranted for further evidentiary development as the VA examination report for the seizures disorder is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

Specifically, the new examination must provide an opinion regarding etiology of the Veteran's seizure disorder.  In addition, the examiner should consider the Veteran's EKG reports from 1984, head injury in June 1984 and any impact that may have had on the Veteran's seizure disorder, as well as determine if the Veteran has a lupus condition and whether that is the cause of his seizure disorder.

Regarding the Veteran's heart condition, the Veteran argues that his heart condition was caused by his seizures disorder.  Service treatment records are silent for any complaints, treatment or diagnosis of a heart condition while on active duty.  However, records do show that while the Veteran served with the National Guard, he was provided a pacemaker in February 2002.  

In January 1996, the Veteran saw his private physician for possible pericarditis.  The Veteran had normal left ventricular dimension and wall thickness, abnormal septal motion due to the left bundle branch block and there was thickening and mild prolapse of both leaflets of the mitral valve, with trivial regurgitation.  Mild tricuspid regurgitation and trivial pulmonic regurgitation was noted.  There was no pericardial effusion.  In January 2000, the Veteran saw his private physician and complained of palpitations.  The physician noted that the Veteran had a positive family history for premature heart disease, and in June 2001, it was noted by another private physician that the Veteran's father died of heart disease and had lupus.  

In January 2003, the Veteran's private physician submitted a letter regarding the Veteran's heart.  The private physician stated that he believed the Veteran had systemic lupus erythematosus which had affected the conduction system of his heart, necessitating the insertion of a pacemaker.  However, the physician also said that this prognosis was uncertain because lupus could have a spectrum of presentation from mild disease and minimal symptoms to rapidly progressive and severe disease with risk of death.  

As mentioned above, in June 2013, the Veteran was afforded a VA examination for his seizure disorder.  The examiner noted that related problems to these seizures were a myriad of issues including heart palpitations and arrhythmia. 

In June 2015, the Veteran testified at a Travel Board hearing regarding his claims.  The Veteran described how his seizure disorder led to his cardiac condition.  Specifically, the Veteran stated that the conduction deficit and bundle branch block were tied to his form of epilepsy. 

In August 2015, the Veteran's private physician submitted an opinion regarding the etiology of the Veteran's heart condition.  The private physician stated that the Veteran's bradycardia appeared to be a direct result of his seizure disorder.  The Board notes that this opinion lacks an adequate rationale for its conclusion.  

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has current diagnoses of mitral valve prolapse, and pericarditis.  Though service treatment records do not show that the Veteran had any complaints, treatment or diagnosis of a heart condition, the Veteran argued that his seizure disorder, which he believes he can show was present during service, caused his heart condition.  Finally, the Veteran's lay testimony shows continuity of symptomatology since service regarding his seizures, which he believes caused his heart condition.  

The Board finds, however, that there is insufficient evidence of record to decide the claim.  Therefore, the Board finds it necessary to remand this issue for a VA examination and etiology opinion.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any further outstanding VA and private treatment records, including the Veteran's 1984 EKG readings, and make note in the file that nothing was found, if necessary.

2. After completion of the foregoing, schedule the Veteran for a VA examination for his seizures disorder and heart condition claims.  The claims folder and any pertinent medical records should be made available for review by the examiner.  

After a review of the evidence, the examiner should first consider whether or not the Veteran has a current lupus diagnosis.  If the Veteran has a current lupus diagnosis, the examiner should provide an opinion as to the impact the Veteran's lupus has on his seizure disorder.  Specifically, the examiner should address whether the Veteran's seizure disorder is caused by the lupus.  The examiner should also look to the records to determine if it is at least as likely as not (50 percent probability or more) that the Veteran's lupus disorder was caused by or incurred during active duty service.  

If the Veteran does not have a lupus disorder, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current seizures disorder was caused by or incurred during active duty service.

The examiner should consider the Veteran's lay statements regarding his seizure following a five mile run in 1982, as well as the EKG reports from 1984 and his head injury in June 1984.  The examiner should also look to any treatment the Veteran stated he received following the 1982 seizure incident at Walter Reed hospital.  

In addition, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current heart condition was caused by or incurred during active duty service, or was caused or aggravated by the Veteran's seizure disorder.

Again, if the Veteran is found to be diagnosed with lupus, then the examiner should determine any impact the lupus disorder has on the Veteran's heart condition.

The examiner should also consider the Veteran's family history of heart disease as well as the August 2015 private physician's statement that the Veteran's heart condition is linked to his seizure disorder and the June 2013 VA examination that linked heart palpitations and arrhythmia to his seizure disorder.

In formulating these opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




